Citation Nr: 0925817	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression, and, if 
so, entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral leg 
disorder, and, if so, entitlement to service connection for a 
bilateral leg disorder.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  Although the rating decision 
also denied a claim for entitlement to service connection for 
a liver disorder, the Veteran's September 2007 formal appeal 
did not include that claim.

The Veteran requested a personal hearing before a Member of 
the Board at the RO in his September 2007 substantive appeal.  
The Veteran failed to report for his scheduled hearing in 
February 2009.  The request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).

The issues of entitlement to service connection for 
depression, a bilateral leg disorder, and hepatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In an unappealed October 1998 rating decision, the RO 
denied the Veteran's claims for entitlement to service 
connection for depression and a bilateral leg disorder.

2. Evidence received since the October 1998 rating relates to 
an unestablished fact necessary to substantiate the claims 
for entitlement to service connection for depression and a 
bilateral leg disorder.


CONCLUSIONS OF LAW

1. The October 1998 rating decision which denied service 
connection for depression and a bilateral leg disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 
C.F.R. § 3.156 (2008).

2. The evidence received subsequent to the October 1998 
rating decision, with respect to service connection for 
depression, is new and material; the claim for service 
connection for depression is therefore reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).

3. The evidence received subsequent to the October 1998 
rating decision, with respect to service connection for a 
bilateral leg disorder, is new and material; the claim for 
service connection for a bilateral leg disorder is therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claims arise from the denial of applications to 
reopen claims for service connection for depression and a 
bilateral leg disorder.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), The United States Court of Appeals for Veterans 
Claims (Court) addressed directives consistent with the VCAA 
with regard to new and material evidence.  Adequate Kent 
notice was provided May 2006 and August 2006, and the Board 
notes that these letters fully addressed the Court's Kent 
directives.  

In the instant case, the appellant's claims for new and 
material evidence are being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.



II. New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, the Veteran is claiming entitlement to 
service connection for depression and a bilateral leg 
disorder.  Specifically, he contends that his currently-
diagnosed depression and bilateral superficial venous 
thrombosis were incurred in active duty service.

The RO originally considered and denied the Veteran's claims 
for service connection in a May 1998 rating decision.  His 
claims were denied at that time depression was not shown in 
service, and because the Veteran's record was silent for a 
bilateral leg disorder during his period of service or 
thereafter.  The Veteran's claims were again denied in an 
October 1998 rating decision.  At that time, it was noted 
that there was no current diagnosis of depression, and that 
bilateral leg ulcers associated with "missed" IV drug 
needles were not subject to service connection.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's October 1998 rating decision is 
final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the October 1998 denial, the 
RO found that there was no evidence of a current diagnosis of 
depression, and that the only bilateral leg disorder of 
record was associated with IV drug use, and therefore service 
connection was not applicable.  Evidence of record at the 
time of the most recent final decision, in December 1994, 
included service treatment records and two post-service VA 
examinations.  Service treatment records indicated that the 
Veteran complained of depression and leg cramping on 
separation in February 1972.  However, the record did not 
contain a medical opinion regarding a current diagnosis of 
depression, or the diagnosis of a bilateral leg disorder 
other than leg ulcers associated with IV drug use.  Following 
a VA examination in August 1998, the examiner noted that the 
Veteran's leg condition was related to his injecting heroin 
and the unsuccessful attempts to find a vein.  A VA 
psychiatric examination did not diagnose the Veteran with 
depression.  Instead, the Veteran was diagnosed with alcohol 
dependence, methadone dependence, cannabis abuse, and heroin 
abuse.  Thus, the Board finds that new and material evidence 
in this case must establish that the Veteran has a current 
diagnosis of depression, and/or that the Veteran has a 
currently-diagnosed bilateral leg disorder which has not been 
linked to IV drug use.

Since the prior, final denial, new evidence has been added to 
his claims file.   The Veteran's file now contains private 
medical reports as well as VA outpatient treatment reports.  
Regarding his claim for service connection for depression, 
several private treatment reports diagnosed the Veteran with 
that disorder.  See private treatment reports, August 17, 
1999; September 16, 2004.  An October 18, 2005, VA outpatient 
report confirmed that diagnosis.

Regarding the Veteran's claim for service connection for a 
bilateral leg disorder, private treatment reports have noted 
infection, poor circulation, bilateral edema, and venous 
stasis ulcers.  See private treatment reports, September 6, 
1998; March 7, 2000.  Further, a June 26, 2006, VA outpatient 
treatment report diagnosed the Veteran with venous 
thrombosis, right, from knee distally, and did not link the 
disorder to IV drug use.  At that time, the Veteran 
complained of painful swelling of the right calf.  A November 
2006 VA examination noted chronic trace leg edema and 
hyperpigmentation of the skin of the distal legs with some 
scattered purpuric lesions on the lower legs.  However, an 
etiological opinion as to those disorders was not provided.  
See VA examination, November 30, 2006.

Regarding each claim for service connection, the private 
outpatient treatment reports, as well as the VA outpatient 
reports noted above, are new in that they have not previously 
been submitted.  The Board also finds that these reports are 
material, in that by itself or when considered with previous 
evidence of record, they are neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened.  That is, the 
evidence shows that the Veteran currently has depression and 
leg disabilities other than drug related leg ulcers.  
Furthermore, this evidence when considered with the evidence 
already associated with the claims folder raises a reasonable 
possibility of substantiating each claim.  Therefore, new and 
material evidence has been received since the RO's October 
1998 decision, and the Veteran's claims for entitlement to 
service connection are reopened.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2008).


ORDER

The application to reopen a claim of entitlement to service 
connection for depression is granted.

The application to reopen a claim of entitlement to service 
connection for a bilateral leg disorder is granted.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in ascertaining 
whether the Veteran's currently-diagnosed depression, 
bilateral leg disorder, and hepatitis were incurred during 
his period of active duty.

While the Veteran's service treatment records are silent for 
a diagnosis of depression or any other psychiatric disorder, 
he indicated in February 1972 that he suffered from 
depression or excessive worry.  A significant history of in-
service drug use is well-chronicled within the Veteran's 
service treatment records.  Post-service medical evidence, as 
noted above, now establishes that the Veteran has a current 
diagnosis of depression.

 As to the Veteran's claim for entitlement to service 
connection for a bilateral leg disorder, he reported cramps 
in his legs in February 1972.  Post service, he has been 
diagnosed with multiple, chronic leg disorders.

Regarding the issue of entitlement to service connection for 
hepatitis, the Board notes that the Veteran's record contains 
diagnoses of hepatitis A, B, and C.  While the Veteran has 
been provided a VA examination to determine the etiology of 
his hepatitis C, he has not been provided a VA examination to 
determine whether he has current residuals of either 
hepatitis A or B.  In his September 2007 formal appeal, the 
Veteran provided a written statement noting that he 
incorrectly filed a claim for hepatitis C, when in fact he 
intended to file a claim for infections hepatitis A.  He 
noted that hepatitis C could not have been contracted in the 
manner in which he alleged (contaminated water).

The Board notes that, in  Clemons v. Shinseki, No. 07-558 
(Feb. 17, 2009), the Court held that, although an RO has no 
duty to read the mind of a disability compensation claimant, 
the RO should construe a claim based on the reasonable 
expectations of the non-expert, self-represented claimant and 
the evidence developed in processing that claim.  As such, 
the Board is of the opinion that the Veteran's claim should 
be developed under any variant of hepatitis for which he is 
currently diagnosed, to include any residuals thereof.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should review the entire claims file 
including associated medical examination 
reports, and should indicate in the 
examination report that the claims file 
has been reviewed.  After examining the 
Veteran, and conducting any indicated 
testing, the examiner must offer opinions 
as to each of the following questions:

a.  Does the Veteran currently have a 
diagnosis of depression or any other 
psychiatric disorder;

b. If so, is it at least as likely as 
not that the Veteran's psychiatric 
disorder(s) were incurred during his 
period of active service.

A complete and thorough rationale for all 
opinions expressed should be provided, and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

2. Schedule the Veteran for an examination 
by an appropriate specialist to determine 
the nature and etiology of any current leg 
disorder(s).  The examiner should review 
the entire claims file including 
associated medical reports, and should 
indicate in the examination report that 
the claims file has been reviewed.  After 
examining the Veteran, and conducting any 
indicated testing, the examiner must offer 
opinions as to each of the following 
questions:

a.  Does the Veteran have any current 
leg disorders;

b. If so, is it at least as likely as 
not that the Veteran's leg disorder(s) 
was/were incurred during his period of 
active service;

c. With respect to any manifestations 
of leg disorders found to be present in 
service, were any of these disorders at 
least as likely as not caused by the 
Veteran's admitted use of IV drugs.

3.  Schedule the Veteran for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
any current variants of hepatitis, to 
include hepatitis A, B, and C, and any 
residuals thereof.  The examiner should 
review the entire claims file including 
associated medical reports, and should 
indicate in the examination report that 
the claims file has been reviewed.  After 
examining the Veteran, and conducting any 
indicated testing, the examiner must offer 
opinions as to each of the following 
questions:

a.  Does the Veteran have a current 
diagnosis of hepatitis A, B, or C;

b. If so, is it at least as likely as 
not that the Veteran's current 
diagnosis, or residuals thereof, 
was/were incurred during his period of 
active service;

c. With respect to any variant of 
hepatitis found to have been incurred 
during active service, was the disorder 
at least as likely as not the result of 
the Veteran's admitted use of IV drugs.

4.  The AMC should then readjudicate the 
Veteran's claim for service connection in 
light of all of the evidence of record on 
the merits.  If any issue remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


